NOTICE OF ALLOWANCE
Status of Claims
Claims 1-20 were canceled and claim 21 was newly added in Applicant’s Response on 03/21/2022.
Claim 21 is currently amended by Examiner’s Amendment.
Claim 21 is currently pending and is allowable as set forth below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment of the claim was given in an interview with Justin Swindells on 08/22/2022.
Examiner Notes that Examiner has amended the title to “METHOD FOR ARBITRATING ENCRYPTED ELECTRONIC TRANSACTIONS AMONG INTERMEDIARY AND AUTHORING USERS ONLY WHEN AN INTERACTION OCCURS BETWEEN AUTHORING AND CANDIDATE USERS WHO WAS EXPOSED BY THE INTERMEDIARY USER TO DATA PUBLISHED BY AUTHORING USER“ as authorized by MPEP 606.01.

The application has been amended as follows: 

In the Title


In the Claims
21. (Currently Amended) A computer-implemented method of arbitrating encrypted electronic transactions among an intermediary user and an authoring user of an electronic data system only when an interaction occurs between the authoring user and a candidate user, the method comprising the steps of: 
analyzing at a computer server system a plurality of published electronic data records over a computer network created and published by a plurality of authoring users, at least some of the published electronic data records including a set of first criteria; 
automatically assigning weights, by a calculation engine of the computer server system, to a a 
receiving, over the computer network or another network, a plurality of candidate electronic data records from one or more data sources, the plurality of candidate electronic data records including personally identifiable information of a plurality of candidate users stored online by third parties; 
storing a plurality of intermediary users in an intermediary contact database; 
determining, by an intermediary tracking component, that an electronic communication was exchanged between a 
responsive to the determining that the first of the intermediary users exposed the first of the candidate users to the information associated with the first of the published electronic data records, the intermediary tracking component storing in an electronic memory device an association of the first of the published electronic data records with the first of the intermediary users and the first of the candidate users; 
automatically calculating by a score calculation component, for the first of the intermediary users, an intermediary score based on at least one weighted criterion that is indicative of a number of engagements previously made by the first of the intermediary users between authoring users of the plurality of authoring users and candidate users of the plurality of candidate users; 
automatically calculating by the computer system, for each of at least some of the candidate users, a candidate score that is based on the intermediary score for the first of the intermediary users and further based on correlations between (a) at least some of the personally identifiable information extracted from the respective one or more of the plurality of candidate electronic data records retrieved online and associated with the respective one of the candidate users and (b) at least some of the weights assigned to the set of the first weighted criteria; 
tracking, using the stored association, by the computer server system that the first of the intermediary users exposed the first of the candidate users to information in the first of the published electronic data records, thereby reducing bandwidth consumption over the computer network; and
 receiving, at the computer server system, an indication of an occurrence of an interaction between an authoring person corresponding to the first of the authoring users and a candidate person corresponding to the first of the candidate users who was exposed by the first of the intermediary users to the information associated with the first of the published electronic data records; 
the computer server system permitting and thereby causing an encrypted electronic transaction to occur only in response to receiving the indication of the occurrence of the interaction, wherein the encrypted electronic transaction occurs among the first of the authoring users and the first of the intermediary users by a third party system or using the computer server system as a proxy for the encrypted electronic transaction.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as noted features amount to more than a predictable use of elements in the prior art. The allowable features are as follows: 

“automatically calculating by a score calculation component, for the first of the intermediary users, an intermediary score based on at least one weighted criteria that is indicative of a number of engagements made by the first of the intermediary users between an authoring user of the plurality of authoring users and a candidate user of the plurality of candidate users.”

Further, The claims of the instance application have incorporated allowable subject matter that was not fairly taught by prior art, either individually or in combination and therefore is deemed allowable.

Johnston (US 2010/0114739) discloses automatically calculating an intermediary score indicative of a number of the plurality of candidate users which resulted in at least an encrypted electronic transaction occurring between the first intermediary user and each of the subset of the authority users (Johnston: see paragraph [0299], [0300], Fig. 11A). Arora et al. (US 2002/0013760) discloses weights assigned to the sets of first and second criteria (Arora: see paragraph [0014], [0075], [0048]). Bukai (US 2014/0289867) discloses an encrypted transaction (Bukai: see paragraph [0022]-[0023], [0083]). Joa et al. (US 2014/0164089) discloses sets of criteria being ranked by first of plurality of authoring users (Joa: see paragraph [0049]). “Magic Cap Used In New Handheld Communicators” discloses use of electronic surrogates to perform intelligent tasks such as screening, routing, and delivering electronic correspondence as well as shopping for goods and services. See Anonymous, Magic Cap Used In New Handheld Communicators, Newsbytes, 06 Jan 1994. Neither Johnston, Arora, Bukai, Joa, “Magic Cap Used In New Handheld Communicators”, nor any of the other cited references teach or suggest, or otherwise render obvious automatically calculating by a score calculation component, for the first of the intermediary users, an intermediary score based on at least one weighted criteria that is indicative of a number of historical successful engagements made by the first of the intermediary users between an authoring user of the plurality of authoring users and a candidate user of the plurality of candidate users, wherein a successful engagement resulted in at least an a encrypted transaction occurring between the first of the intermediary users and each of the subset of the authority users.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684 

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625